F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              JUN 15 1999
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                           No. 98-1415
 v.
                                                     (D.C. No. 98-CR-104-N)
                                                      (District of Colorado)
 GILBERT SANCHEZ,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.



      Gilbert Sanchez appeals the sentence he received following his guilty plea

to charges that he conspired to possess with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Sanchez’s attorney

has determined that Sanchez’s appeal is wholly frivolous. She has therefore filed

both a motion to withdraw as attorney of record and a corresponding Anders brief

outlining Sanchez’s apparent grounds for appeal. See Anders v. California, 386


      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
U.S. 738, 744 (1967). Anders requires that such a brief must refer to “anything in

the record that might arguably support the appeal.” Id. Consistent with this

requirement, counsel informs us that appellant wishes to allege that the district

court misapplied the sentencing guidelines in determining his sentence, in

violation of 18 U.S.C. § 3742(a).

      A copy of counsel’s brief was furnished to Sanchez, and he was given the

opportunity to respond or to raise any additional points. He has not done so.

Based on our own independent examination of the proceedings, we conclude that

Sanchez’s claim is wholly without merit. Exercising jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742, we grant counsel’s motion to withdraw and affirm

Sanchez’s conviction.

      Our review of federal sentences under 18 U.S.C. § 3742(a) is limited to

whether a sentence (1) was imposed in violation of law; (2) was imposed as a

result of an incorrect application of the sentencing guidelines; or (3) is greater

than the sentence specified in the applicable guideline range or plea agreement.

See 18 U.S.C. § 3742(a)(1)-(3).

       Pursuant to U.S.S.G. § 2D1.1, the applicable sentencing guideline, the base

offense level for Sanchez’s convictions under 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B), and 846, involving approximately 271 grams of powder cocaine, is

twenty. See U.S.S.G. § 2D1.1(c)(10). Appellant’s offense level was reduced


                                         -2-
three points due to his acceptance of responsibility. His criminal history score of

four, based upon his prior felony conviction and the fact that he was on probation

at the time of the offense, placed him in criminal history category III.

      Based on his total offense level and criminal history category, his guideline

range of imprisonment was 30-37 months. Sanchez’s sentence of thirty-seven

months was within that guideline range. Furthermore, our review of the record

persuades us that the sentence was imposed in accordance with the applicable law

and was a correct application of the sentencing guidelines.

      AFFIRMED. Counsel’s request to withdraw is          GRANTED .

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                        -3-